*576Opinion of the Court
Darden, Judge:
■ 'Accused pleaded guilty under specification 1 of the charge to possessing marihuana cigarettes at Camp Pendleton, California, and under specification 2 to possessing marihuana cigarettes at Apartment 2, 511 East Culver Street, Phoenix, Arizona, in violation of Article 134, Uniform Code of Military Justice, 10 USC 1.934. .
The inquiry into the adequacy of DeRonde’s plea of guilty is comparable to the inquiry  found in United States v Care, 18 USCMA 535, 40 CMR 247. DeRonde’s acknowledgment of guilt while testifying in mitigation convinces us that his plea is provident. However, the procedure followed in this case would not meet the standard that must apply to cases tried thirty days after the decision in United States v Care, supra.
Both offenses here charged are “service connected” within the meaning of O’Callahan v Parker, 395 US 258, 23 L Ed 2d 291, 89  S Ct 1683 (1969). See United States v Beeker, 18 USCMA 563, 40 CMR 275.
• Accordingly, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.